Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2015

                                       No. 04-15-00410-CR

                                        John BELTRAN,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR7747A
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER

          Appellant’s motion for extension of time to file a brief is granted. We order appellant’s
brief due January 6, 2016.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court